DECISION
This matter is before the court on its own motion for Plaintiff's failure to respond to Defendant's request for information.
A case management conference was held in the above entitled matter on April 21, 2010. At the conclusion of the conference, Plaintiff's representative Frank Berger (Berger) agreed to provide original cost, date of purchase or acquisition, and other relevant information including an independent assessment of the value of Plaintiff's personal property as of the assessment date, January 1, 2009.
On May 28, 2010, Defendant's representative, Daniela Urbatzka (Urbatzka), Property and Tax Manager, wrote to the court, stating that, as of that date, Plaintiff had not provided "detailed information about the items that were there January 1, 2009." Urbatzka requested that Plaintiff "either provide evidence of cost and purchase year or produce a professional independent assessment of value as was originally required." In her letter, Urbatzka wrote that "Mr. Berger has crossed out items that he states were no longer there or were broken. We can remove and make adjustments for those." *Page 2 
Urbatzka's request essentially repeated the information requested at the case management conference. Berger agreed to provide the requested information and, as of that date, he had not fulfilled his promise.
On June 4, 2010, the court issued a Journal Entry stating that Plaintiff's response to Urbatzka's information request was due no later than July 8, 2010. The Journal Entry stated that if Plaintiff failed to provide the information requested or submit a written explanation stating why it cannot provide the information by July 8, 2010, Plaintiff's appeal would be dismissed.
As of this date, Plaintiff has not provided the information requested by Defendant. Plaintiff has a responsibility to move its appeal forward. Plaintiff's appeal is dismissed subject to Defendant's agreement to reduce the real market value and assessed value of Plaintiff's personal property for items that were no longer in use. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant will reduce the 2009-10 real market value and assessed value of Plaintiff's personal property for those items acknowledged by Defendant in its May 27, 2010, letter to no longer be in use.
Dated this ___ day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on July 26, 2010. *Page 3 The court filed and entered this Decision on July 26, 2010.